Citation Nr: 1812904	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left groin hernia. 

2. Entitlement to service connection for a left groin hernia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a left groin hernia was last denied in a February 2012 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left groin hernia.

3. The Veteran's left groin hernia is related to his military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for entitlement to service connection for a left groin hernia.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2. The criteria for service connection for a left groin hernia disability have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for a left groin hernia.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence

The Veteran's original claim seeking compensation for a left groin hernia was denied in a February 2012 rating decision because at the time of the Veteran's claim the evidence failed to connect the Veteran's hernia disability and his military service.  Specifically, the RO found that there was no evidence of an in-service injury that caused the Veteran's left groin hernia due to the absence of the Veteran's service treatment records.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in October 2013.  In May 2014, the RO denied the Veteran's claim stating that the evidence received was not new and material. 

Evidence added to the record since the February 2012 rating decision includes, in pertinent part, private treatment records and a formal finding that the Veteran's service treatment records are unavailable for review.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left groin hernia, and the claim is reopened.

Entitlement to Service Connection

The Veteran contends that his current left inguinal hernia is related to his military service.  Specifically, throughout the record, the Veteran has stated that in October 1955, while in service, he was assigned to an all purposes carrier vehicle.  In his duties in getting the vehicle ready, he reached to get a five gallon can of gas.  However, when lifting he developed a hernia on the left side of the groin that dropped down into the left testis/scrotum area.  The Veteran was immediately driven to Fort Hood Hospital and was given a special support and told to never take it off, except to shower.  The Veteran reported that this doctor told him that he would need to have his injury repaired and placed the Veteran on light duty.  Following this injury, the Veteran was sent to Iceland for a year of duty and then discharged shortly thereafter.  The Veteran contends that this injury has never been repaired and he has been in constant pain and agony since its occurrence.

The Board observes that the Veteran's military personnel and medical records have been determined to have been lost in a fire at the National Personnel Records Center in July 1973.  The Veteran has been notified that his records have been lost, and afforded multiple opportunities to submit evidence in support of his own claim. Nonetheless, the Board does observe that VA has a heightened duty in this instance to consider the applicability of the benefit of the doubt rule, and to assist the Veteran in developing his claim.  Russo v. Brown, 9 Vet. App. 46,51 (1996).

Additionally, a February 2017 correspondence stated that the Veteran's inpatient treatment records from Fort Hood hospital during the Veteran's military service cannot be located and are also unavailable for review.  The correspondence stated that all efforts to obtain the needed information have been exhausted and further attempts to obtain the records would be futile. 

A February 2014 private treatment record from the Veteran's family physician states that the Veteran has an uncomplicated left inguinal hernia that needs to be repaired.  The treatment record states that this hernia occurred while the Veteran was in the Army.  

The Board finds the Veteran credible to discuss his in-service injury and the pain he has had since.  In light of the Veteran's lay statements regarding his in-service injury, his private treatment records, and the application of the benefit of the doubt, the Board finds that entitlement to service connection is warranted. 
ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a left groin hernia is reopened. 

Service connection for a left groin hernia is granted. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


